                                                                                            1/24/2019

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

 JERIKA ANN CHAMBERS,                              )
                                                   )        Civil Action No. 3: 17CV00070
        Plaintiff,                                 )
                                                   )
 V.                                                )        ORDER
                                                   )
COMMISSIONER OF SOCIAL                             )
SECURITY,                                          )       By: Hon. Glen E. Conrad
                                                   )       Senior United States District Judge
        Defendant.                                 )


        This matter was referred to United States Magistrate Judge Joel C. Hoppe pursuant to 28

U.S.C. § 636(b)(l)(B) for proposed findings of fact, conclusions of law, and a recommended

disposition. The Magistrate Judge submitted a Report and Recommendation on January 4, 2019,

in which he recommends that the Commissioner' s motion for summary judgment be denied and

that the case be remanded for further administrative consideration consistent therewith. No

objections to the Report and Recommendation having been filed, the court is of the opinion that

Judge Hoppe ' s recommendation that the case be remanded to the Commissioner should be

adopted. 1

        It is accordingly

                                              ORDERED

as follows:

        1.      The magistrate judge' s recommendation of January 4, 2019 (Dkt. #17) that the

case be remanded to the Commissioner shall be it and hereby is ADOPTED;


        1
         The court does not necessarily subscribe to all of the legal conclusions set forth in the Report
and Recommendation. However, without question, plaintiff submitted additional evidence to the Appeals
Council which was relevant to the period of time in question, and which should have been considered in
the adjudication of her claim for benefits.
          2.      The Commissioner' s motion for summary judgment (Dkt. # 12) is DENIED ; and

 this case shall be and it hereby is REMANDED to the Commissioner for consideration of the

 additional evidence submitted to the Appeals Council;

          3.     Upon remand, should the Commissioner be unable to decide this case in

plaintiffs favor on the basis of the existing record, the Commissioner shall conduct a

supplemental administrative hearing at which both sides will be allowed to present additional

evidence and argument; and

          4.     The parties are advised that the court considers this remand order to be a

"sentence four" remand. See Melkonyan v. Sullivm1, 501 U.S. 89, 111 S. Ct. 2157 (1991);

· Shalala v. Schaefer, 509 U.S. 292, 113 S. Ct. 2625 (1993). Thus, this order of remand is a fmal

order. Id. If the Commissioner should again deny plaintiffs claim for benefits, and should

plaintiff again choose to seek judicial review, it will be necessary for plaintiff to initiate a new

civil action within sixty (60) days from the date of the Commissioner's final decision on remand.

See 42 U.S.C. § 405(g).

          The Clerk is directed to send a certified copy of this order to the plaintiff and counsel of

record.

                 ENTER thisJiP"' day of January, 2019.




                                                        Senior United States District Judge




                                                    2
